DETAILED ACTION
	Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Non-patent literature document #4 cited in the IDS filed 29 March 2022 has not been considered, because a date of publication has not been provided.
Claim Objections
Claims 10 and 12-14 are objected to because of the following informalities:  
In claim 10, line 10, “inlet and outlet flowpath” should be changed to --inlet and outlet flowpaths-- to clarify that the inlet and outlet are two separate flowpaths.  
In claim 12, lines 2-3, it is suggested that “the flexible disk creates the fluid communication” be changed to more accurately recite that movement of the flexible disk creates the fluid communication.
In claim 12, last line, “inlet and outlet flow path” should be changed to --inlet and outlet flowpaths-- to clarify that the inlet and outlet are two separate flowpaths.  
In claim 13, line 2, “an inlet and outlet flowpath” should be changed to --inlet and outlet flowpaths-- to clarify that the inlet and outlet are two separate flowpaths.  
In claim 13, last line, “the inlet and outlet flowpath” should be changed to --the inlet and outlet flowpaths-- to clarify that the inlet and outlet are two separate flowpaths.  
In claim 14, lines 1-2, it is suggested that “the lockout bore is transverse the support member” be changed to more accurately recite that the lockout bore is transverse the longitudinal extension of the support member if the applicant intends to recite the relative orientation of the transverse bore and support member, otherwise, the limitation is broadly interpreted as reciting that the lockout bore is formed in the support member without necessarily defining the orientation of the lockout bore.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected (wherein claim 12 inherits its rejection due to its dependency) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the spring" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the spring refers to the spring that biases the lever against the plunger assembly to bias the valve closed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,421,795. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a relief valve with a lever arm to transfer a biasing force from a spring to a plunger assembly to bias the plunger assembly to its closed position, wherein pivoting the free end of the lever arm upward reduces the spring force on the lever arm to create fluid communication between the inlet and outlet flowpaths, and a lockout lever arm that is pivoted to compress the spring to increase the closing, biasing force on the plunger assembly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collis (US 736,820).
Regarding claim 10, Collis discloses in Figs. 1-6 a normally closed relief valve 10 comprising: 
a body 10 defining an inlet flowpath (comprising the vertical flowpath below the valve 12) and an outlet flowpath 11; 
a plunger assembly 12, 13, 16 for selectively creating fluid communication between the inlet flowpath and the outlet flowpath 11; 
a support member 14 secured to the body 10; and 
a lever arm 15 having a free end (comprising the end coupled to spring rod 33) and a fixed end pivotally coupled to the support member 14, the lever arm 15 being biased (via spring 38) against the plunger assembly 12, 13, 16 to close the outlet flowpath 36 from the inlet flowpath 39, 
wherein in a flush position (i.e. when the valve 12 is opened by excess pressure in the inlet being relieved, as disclosed in pg. 2, lines 104-115), the free end of the lever arm 15 is rotated away from the plunger assembly 12, 13, 16 to create a fluid communication between the inlet and outlet flowpath 11 for clearing debris and ensuring that the plunger assembly 12, 13, 16 is functioning properly (wherein the recitation of “for clearing debris and ensuring that the plunger assembly is functioning properly is an intended use that doesn’t define over the structure of the prior art, which is seen as being capable of functioning the same way).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 (as understood: both) are rejected under 35 U.S.C. 103 as being unpatentable over Collis in view of Goto et al. (US 2018/0283563).
Regarding claim 11, Collis discloses in Figs. 1-6 that the plunger assembly has a head/stem portion 12, 13 slidably mounted for movement against a bottom surface in an adaptor opening in the body 10 at which the inlet and outlet flowpaths are located so that movement of the head/stem portion 12, 13 selectively controls fluid communication between the inlet and outlet flowpaths; the spring 38 applies a closing force on the lever arm 15; in a closed position, the closing force on the lever arm 15 presses the plunger 12, 13 against the bottom surface to close the valve; in an open position, fluid passing into the inlet flowpath overcomes the closing force so that the head/stem portion 12, 13 moves the lever arm 15 by overcoming the closing force, and in turn, the outlet flowpath is in fluid communication with the inlet flowpath.  Collis lacks teaching that there is a flexible disk against which the head/stem portion is biased and the flexible disk being located against the bottom surface such that flexible disk is selectively moved along with the head/stem portion to control fluid communication between the inlet and outlet flowpaths.
Goto teaches in Figs. 1-7 a normally biased valve comprising a plunger assembly with a head/stem portion 8, 31 and a flexible disk 7 against which the head/stem portion (comprising stem 8 and /or piece 31) is biased and the flexible disk 7 being located against the bottom surface (forming ports 1-3) such that flexible disk 7 is selectively moved along with the head/stem portion to control fluid communication between the inlet and outlet flowpaths.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Collis to include a flexible disk located against the bottom surface and position the head/stem portion against the top of the flexible disk such that the flexible disk is selectively moved along with the head/stem portion to control fluid communication between the inlet and outlet flowpaths, because the flexible disk provides a surface that allows for great flushing and ability to be particle-free, as Goto teaches (paragraph 2).
Regarding claim 12, the structure in the modification of Collis in view of Goto is seen as being capable of being used in the method claim (per MPEP 2113): in the flush position, the lever arm reduces the closing force against the plunger so that the flexible disk creates the fluid communication between the inlet and outlet flow path.  The flush position claimed by the applicant is caused by manual operation of the lever arm (paragraphs 44, 49, and 54), and the lever arm 15 disclosed by Collis is seen as being capable of being manually lifted, which would result reduction in the closing force against the plunger 12, 13 so that the flexible disk creates the fluid communication between the inlet and outlet flow path.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 13-15 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action or if the proper terminal disclaimer is filed, and rewritten to overcome any claim objections set forth in this Office action.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 1: the lockout lever having a vertex between two arms, the lockout lever being mounted to seesaw with the vertex against the support member as a fulcrum plate, and the lockout lever pivoting on the vertex against the support member to further compress the spring, which increases the closing, biasing force of the relief valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 13: a lockout lever separate from a lever arm, such that in a lockout position, the lockout lever is moved to pull the spring rod causing further compression of the spring to increase a cracking pressure of the relief valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753